EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No.’s 333-34272, 333-34270, 333-82680 and 333-123692) of Cabot Microelectronics Corporation of our report dated November 24, 2009, relating to the financial statements, financial statement schedule, and the effectiveness of internal control over financial reporting , which appears in this Form 10-K. /s/ PRICEWATERHOUSECOOPERS LLP Chicago, Illinois
